          Case 2:18-cr-00253-APG-NJK Document 78 Filed 01/04/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                  Case No.: 2:18-cr-253-APG-NJK

 4          Plaintiff                                   Order Accepting Magistrate Judge’s
                                                      Report and Recommendation on Motion to
 5 v.                                                                Dismiss

 6 ANTHONY UVARI,
                                                                    [ECF Nos. 57, 71]
 7          Defendant

 8         Defendant Anthony Uvari moved to dismiss the indictment based upon the Government’s

 9 alleged spoliation of evidence. ECF No. 57. Magistrate Judge Koppe recommends that I deny

10 the motion. ECF No. 71. I have conducted a de novo review of the papers and issues underlying

11 Judge Koppe’s Report and Recommendation, and the subsequently filed papers. See Local Rule

12 IB 3-2. Judge Koppe’s Report and Recommendation sets forth the proper legal analysis and

13 factual basis for the decision, and I adopt it as my own

14         I THEREFORE ORDER that the Magistrate Judge’s Report and Recommendation (ECF

15 No. 71) is accepted and the defendant’s motion to dismiss (ECF No. 57) is denied.

16         DATED this 4th day of January, 2021.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
